Citation Nr: 0007093	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  95-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
lobectomy of the right lung, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to 
February 1986.  

This matter arises from a  rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought.  The veteran filed a 
timely appeal and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that in his brief 
on appeal of February 2000, the veteran and his service 
representative appear to have raised an issue with respect to 
the propriety of the November 1987 reduction of his service-
connected residuals of adenocarcinoma of the right lung from 
100 to 30 percent.  The veteran essentially contends that he 
was not given any notice of a proposed reduction, and that 
the RO committed a form of clear and unmistakable error (CUE) 
in its reduction of his disability evaluation.  The February 
2000 brief on appeal is the first instance of this issue 
having been raised, and inasmuch as the issue is not before 
the Board at this time, it is referred to the RO for 
appropriate action.  

In addition, the Board notes that in his substantive appeal 
of September 1995, the veteran requested that he be afforded 
a personal hearing before a member of the Travel Board.  The 
record shows that this request was subsequently withdrawn in 
October 1995.  Therefore, the Board will proceed with its 
review of the veteran's appeal at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a lobectomy of the right lung 
is objectively shown to be productive of at least moderate 
COPD with FEV-1 of 58-percent predicted, FEV-1/FVC of 80-
percent predicted, and DLCO(sb) of 86-percent predicted.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a lobectomy of the right lung have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.97, Diagnostic Code 6844 (1999); 
38 C.F.R. § 4.97, Diagnostic Code 6816 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107 (West 1991), and, if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist him in developing facts which are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
his own behalf.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In addition, where entitlement to compensation has 
already been established, and an increase in a disability 
evaluation is at issue, it is the present level of disability 
which is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Historically, service connection for what was initially 
characterized as adenocarcinoma of the lung was granted by a 
March 1986 rating decision, and a 100 percent evaluation was 
assigned, effective from February 19, 1986.  At the time of 
the initial rating decision, the veteran was noted to have 
undergone a right upper and middle lobectomy in October 1985.  
By a rating decision of November 1987, the veteran's 
disability evaluation was reduced from 100 to 30 percent, 
effective from February 1, 1988.  This decision was based 
upon evidence showing that the veteran had not received any 
additional treatment for his residuals of adenocarcinoma and 
lobectomy.  Further, a VA rating examination conducted in 
September 1987 showed that the veteran's chest was within 
normal limits, and that there was no evidence of recurrent 
disease.  The veteran complained of pain in his left chest, 
but such was not considered to be related to his residuals of 
the lobectomy.  

In November 1994, the veteran filed a claim for an increased 
evaluation for his service-connected residuals of a right 
lobectomy.  He contended, in substance, that he was 
experiencing increased difficulty breathing, and that he had 
a great deal of pain which had increased in severity since he 
was discharged from service.  The veteran's claim was denied 
by an April 1995 rating decision, and this appeal followed.  

Contemporaneous clinical treatment records dating from 
February 1986 through October 1993 show that the veteran had 
undergone a right lobectomy in 1985, and that he continued to 
complain of chest pain.  The treating physicians noted that 
it was of unknown etiology, but that the pain was probably 
musculoskeletal in origin.  The veteran was also noted to 
have a well healed, asymptomatic surgical scar from his 
lobectomy.  X-ray results dated in October 1991 showed that 
the veteran had post-operative changes to the right 
hemithorax, but with no interval change and no evidence of 
recurrent disease.  

The veteran underwent a VA rating examination in January 
1995.  The report of that examination shows that the veteran 
was then employed as a photographer.  The veteran reported 
experiencing shortness of breath while going up and down 
stairs carrying his camera equipment.  In addition, the 
veteran complained of vague discomfort on the right side of 
his chest which was worse in winter.  He denied having 
experienced any hemoptysis or pneumonia since his 1985 
surgery, and was being followed by the Tumor Register at 
Wright-Patterson Air Force Base.  

On examination, the veteran was not found to have evidence of 
intercostal recession on his chest.  There was a 12-inch 
hypertrophic scar on the right side of the chest, 
posterolateral.  The veteran had subjective, vague pain in 
the right lateral thoracic area, but no point of tenderness.  
The examiner noted that the veteran was vague about the pain, 
and he indicated that the radiation of the pain moved up or 
down, but the veteran was unable to pinpoint the location of 
the pain.  There was no evidence of rhonchi or rales, and no 
dyspnea at rest was found.  The examiner diagnosed a history 
of adenocarcinoma of the right upper lobe, status-post 
resection of the right upper and middle lobes without 
recurrence.  Vague residual right-sided musculoskeletal pain 
and subjective shortness of breath on mild exertion was also 
diagnosed.  In addition, the examiner found that following 
his review of pulmonary function test (PFT) results, the 
veteran had mild to moderate obstructive airway disease.  
However, the PFT results were not included with the 
examination report.  The veteran had also undergone a 
previous chest X-ray in May 1994, in connection with an Agent 
Orange examination.  The X-ray results at that time showed 
that the veteran had right thoracotomy changes in the form of 
a rib resection and surgical sutures and clips with slightly 
elevated right hemidiaphragm and some volume loss in the 
right lung with prominent right hilum.  

In November 1996, the veteran underwent an additional VA 
rating examination.  The report of that examination shows 
that the veteran indicated that his breathing was improved 
following surgery, but that it was not as good as it had been 
prior to surgery.  The veteran indicated that he experienced 
constant pain  in his right chest and low back area, and that 
he would often experience pain and shortness of breath on 
coughing.  The veteran also reported that he experienced some 
shortness of breath when climbing stairs, but that he 
regularly exercised.  According to the veteran, his major 
problem involved a decreased energy level with decreased 
breathing capacity.  He stated that, since 1991, he was no 
longer able to cut his whole lawn at once, but that he would 
have to cut half of the lawn at one time, and the remainder 
at another time.  The veteran reported that he was employed 
as a videographer, and that he had experienced increased 
shortness of breath on hauling his equipment.  The veteran 
also indicated that he worked 40 hours per week, and had not 
missed any time from work due to his service-connected 
disability.  

On examination, the veteran was observed to be able to walk 
into the examination room without dyspnea.  There was an 
obvious depression over the supraclavicular area on the 
right.  In addition, there was a nontender 29-centimeter (cm) 
crescent shaped surgical scar on the right side of his chest.  
The chest was otherwise symmetrical with full and equal 
expansion.  Breath sounds were normal and present in all 
areas except for the posterior right lower lobe.  The veteran 
did not have any cyanosis of the lips, hands, or fingers 
suggestive of poor oxygen delivery.  The veteran did report 
some complaint of pain in his right side, but there was no 
palpable tenderness, heat, or edema found.  The pain could 
not be reproduced.  In addition, there was no paraspinal or 
vertebral tenderness indicated.  There was no active evidence 
of a malignant process found.  The diagnosis was status-post 
surgical removal of carcinoma of the lung in 1985 with 
residual intercostal muscle discomfort, no objective evidence 
of pain on examination.  In addition, the veteran was noted 
to have chronic obstructive pulmonary disease (COPD) with 
reactive airways and no trappings or hyperinflation 
consistent with idiopathic asthmatic bronchitis.  Chest X-
rays showed post surgical changes involving the right lung.  
Anastomotic staples were present in the hilar region and 
there was diminution in the right hemithoracic volume with 
elevation of the hemidiaphragm.  The residual right lung 
showed no evidence of tumor.  There had been a resection of a 
posterior portion of the 5th rib on the right.  No 
significant changes from the May 1994 X-ray were noted.  

The veteran's PFT results were as follows:  Forced expiratory 
volume in one second (FEV1) of 58 percent predicted; forced 
expiratory volume in one second as a percent of forced vital 
capacity (FEV1/FVC) of 65 percent actual, and of 80 percent 
predicted; and diffusion capacity of carbon monoxide, single 
breath (DLCO(sb)) of 86 percent predicted.  The examiner's 
report of the PFT indicated that FEV1/FVC was reduced, and 
that the FEV1 was moderately-severely reduced.  After 
bronchodilator administration, there was a significant 
increase in FEV1.  DLCO was characterized as normal.  The 
examiner's impression indicated that spirometry revealed a 
moderately-severe obstructive ventilatory defect.  A 
significant  response to bronchodilators indicated a 
reversible component to the obstruction,.  Lung volumes 
revealed no restrictive ventilatory defect, and there was no 
evidence of hyperinflation and air trapping.  There was also 
no gas exchange abnormality.  

Under the regulations in effect when the veteran's claim for 
an increased evaluation was received, assignment of a 30 
percent evaluation was warranted for a unilateral lobectomy 
under 38 C.F.R. § 4.97, Diagnostic Code 6816 (1996).  Under 
that diagnostic code, a 50 percent evaluation was warranted 
for a bilateral lobectomy.  Id.  In addition, the Board notes 
that new or malignant growths of the respiratory system, 
exclusive of skin growths warranted assignment of a 100 
percent evaluation under 38 C.F.R. § 4.97, Diagnostic Code 
6819 (1996).  A note to that diagnostic code indicates that 
the 100 percent evaluation would be continued for two years 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedures.  If there had 
been no local recurrence or metastases, the disability was to 
be rated on residuals.  In the present case, the veteran was 
not shown to suffer from recurrences or metastases of his 
adenocarcinoma of the right lung.  

By regulatory amendment which became effective from October 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating respiratory disorders, such as that 
for which the veteran is service connected, previously set 
forth at 38 C.F.R. § 4.97, Diagnostic Code 6816 (1996, now 
codified at 38 C.F.R. § 4.97, Diagnostic Code 6844 (1999).  
As the revised regulations came into effect during the 
pendency of the veteran's claim, the issue of an increased 
rating for the veteran's residuals of a lobectomy of the 
right lung must be evaluated under both the former and the 
revised schedular criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 301 (1991).  However, with respect to the application of 
the revised criteria to the evidence of record, the revised 
criteria can only be applied from the time that the new 
criteria became effective.  Here, the revised regulations can 
only be applied from October 7, 1996.  Evidence submitted 
prior to that date can only be evaluated under the former 
criteria under Diagnostic Code 6816.  See Rhodan v. West, 12 
Vet. App. 55 (1998).  

Under the revised criteria for evaluating post-surgical 
residuals of adenocarcinoma (residuals of a lobectomy) under 
Diagnostic Code 6844, a 30 percent evaluation is contemplated 
for FEV-1 of 56- to 70 percent predicted, FEV-1/FVC of 56- to 
70-percent predicted, or; DLCO(sb) of 56- to 65-percent 
predicted.  Assignment of a 60 percent evaluation is 
warranted where there is FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO(sb) of 
40- to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  For 
assignment of a 100 percent evaluation, there must be a 
showing of FEV-1 of less than 40 percent of predicted value, 
or; FEV-1/FVC of less than 40 percent, or; DLCO(sb) of less 
than 40-percent predicted, or; maximum exercise capacity of 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
echo or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requirement of outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6844 (1999).  

Applying the criteria for the veteran's residuals of a 
lobectomy to the evidence of record, the Board concludes that 
the currently assigned 30 percent evaluation is appropriate 
under both the former and the revised diagnostic criteria.  
The Board also finds that the preponderance of the evidence 
is against assignment of an evaluation in excess of 30 
percent under any other diagnostic codes.  As noted, the 
veteran was diagnosed with adenocarcinoma of the right lung, 
and underwent a lobectomy of the right lung in October 1985.  
The evidence shows that he currently does not experience any 
further malignancies or other disease process resulting from 
the adenocarcinoma.  Under the former, criteria, a 30 percent 
evaluation for a unilateral lobectomy was the only rating 
available, as the veteran did not demonstrate other 
symptomatology, aside from the diminished overall lung 
capacity taken into consideration by that criteria.  

In addition, the Board notes that the veteran has been 
diagnosed with at least moderate COPD.  While it is unclear 
whether the diagnosed COPD is a residual of the right 
lobectomy or whether it is a separate disease, the Board 
observes that both COPD and residuals of a lobectomy are now 
evaluated under the same diagnostic rating criteria.  
Inasmuch as both disorders affect the same bodily function 
and organs, notably the lungs and respiratory system, 
assigning separate disability ratings would constitute 
"pyramiding", as the veteran would be effectively rated 
twice for the same symptoms.  See generally 38 C.F.R. § 4.14 
(1999).  

In any event, under the revised criteria under Diagnostic 
Code 6844, the Board finds that the veteran's PFT results 
from the November 1996 VA rating examination are consistent 
with a 30 percent evaluation.  As noted, the veteran was 
found to have FEV1 of 58 percent predicted; FEV1/FVC of 80 
percent predicted, and DLCO(sb) was 86 percent predicted.  
Because the veteran's FEV-1 of 58 percent predicted falls 
within the 56- to 70 percent predicted under the criteria for 
assignment of a 30 percent evaluation, the Board finds that 
that rating is appropriate.  The veteran's FEV1/FVC and DLCO 
readings were consistent with the criteria warranting 
assignment of a 10 percent evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6844 (1999).  

The Board further recognizes that the veteran has experienced 
increased shortness of breath, and that he has complained of 
experiencing pain in the right side of his chest.  However, 
the Board notes that the veteran's complaints of pain were of 
a subjective nature only, and could not be objectively 
confirmed during the course of the examination.  Further, 
while acknowledging that the veteran experiences shortness of 
breath on climbing stairs, such functional impairment is 
contemplated by the assigned 30 percent evaluation.  
Moreover, the Board finds that there is no evidence to show 
that the veteran's PFT results are more severe than indicated 
by the November 1996 examination results, and he has made no 
assertions that his respiratory function has diminished since 
he underwent the November 1996 PFT.  Further, there is no 
evidence that the veteran requires outpatient oxygen therapy, 
that he has experienced any acute respiratory failure, or 
other symptoms warranting assignment of a 100 percent 
evaluation under Diagnostic Code 6844.  Accordingly, the 
Board finds that his appeal for an evaluation in excess of 30 
percent for his residuals of a right lung lobectomy must be 
denied.  

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1999) have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here there is no showing that the disability under 
consideration, residuals of a right lung lobectomy, have 
caused marked interference with employment, have necessitated 
frequent periods of hospitalization, or otherwise render 
impracticable the regular schedular standards.  The Board 
notes that the veteran underwent a lobectomy of the right 
lung in October 1985, and that he now has what is 
characterized as moderate COPD.  However, he is not shown to 
have undergone any inpatient treatment for these problems 
since 1985, although he has been followed by a tumor clinic 
to prevent recurrences of the adenocarcinoma of the right 
lung.  

In any event, the veteran indicated that he was employed 
full-time as a videographer following his retirement from the 
Air Force after approximately 25 years, and that he had not 
missed any significant time from work due to his respiratory 
disability.  Therefore, there has not been marked 
interference with his employment as a result of his service-
connected respiratory disability.  Therefore, in the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation in excess 
of 30 percent for the veteran's residuals of a right lung 
lobectomy.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right lung lobectomy is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

